Citation Nr: 1623822	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  09-16 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for visual impairment.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1966 to August 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2012 and August 2015, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a visual impairment.  He contends that that a rifle blast damaged his vision during service.  He asserts that after the blast, he lost his vision for a period of three days before his vision started to come back.  

A Veteran is presumed in sound mental health when entering the military, except for conditions noted during his enlistment examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Absent this notation, to rebut this presumption of soundness at service entrance, there must be clear and unmistakable evidence both that he had a pre-existing disorder and that it was not aggravated during his service beyond its natural progression.  VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

38 C.F.R. § 3.303(c), however, indicates that in regards to disabilities first noted in service, there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established no additional or confirmatory evidence is necessary.  Section 3.303(c) goes on to indicate this determination includes situations where the manifestation of symptoms of chronic disease from the date of enlistment, or so close thereto, that the disease could not have originated in so short a period will establish pre-service existence thereof.

A service treatment record dated in July 1966 shows that on the Veteran's Report of Medical History, it was noted that he was farsighted.  On examination, the Veteran's visual acuity for distant vision was 20/40 for right eye, and 20/50 for the left eye.  Amblyopia was noted in the summary of defects.  A treatment record dated on July 25, 1966, reflects that an evaluation for reduced vision in both eyes was conducted.  It was noted that exudates or drusen were scattered throughout the fundus of the left eye, and were especially apparent in the macular area of both eyes.  Corrected and uncorrected visual acuity in each eye was 20/40.  The provisional diagnosis was drusen or questionable macular degeneration.  That report further indicated a history of poor vision since an early age.  A treatment record dated on July 29, 1966, reflects that small dots were noted in the macula.  Reportedly, these could represent drusen.  

A service treatment record dated on August 1, 1966, shows that a diagnosis of degeneration of macula, congenital, existed prior to entry was provided.  A Medical Board Report dated on August 4, 1966 shows that the Medical Board found that the Veteran was unfit for further service by reason of physical disability, and that the physical disability was neither incurred nor aggravated by active military service.  

Post-service VA treatment records reflect that the Veteran is currently legally blind.  

Pursuant to the August 2015 Board remand, the Veteran was afforded a VA examination to determine the nature and etiology of his eye disorder.  The VA examiner was to include address whether any diagnosed disorder existed prior to the Veteran's entry into military service. 

The December 2015 VA examination report shows that the Veteran was diagnosed with macular degeneration.  The VA examiner opined that the Veteran's condition was not likely a result of a service related trauma.  The VA examiner noted that the Veteran's condition appeared to be some sort of congenital macular dystrophy (not likely retinitis pigmentosa or Stargardt's: no significant findings).  He noted that it was likely that the Veteran's condition which was noted as drusen in 1966 was the beginning of this [macular degeneration] condition.  It was not likely that service caused a permanent increase in severity.  It was unlikely that service contributed to the course of the disease.  It took approximately 30 years for disease to "progress" to be significant enough to prevent the Veteran from driving.  This was likely the natural course of a macular dystrophy.  

The Board finds that the December 2015 examination report is not wholly sufficient for deciding this claim.  While the VA examiner conducted an evaluation of the Veteran's eye condition at the time, the examiner did not provide a nexus opinion regarding whether the diagnosed eye condition pre-existed the Veteran's period of service.  It is unclear whether the "noted drusen found in 1966" which the VA examiner stated was likely "the beginning of the condition" pre-existed service.  As such, the Board finds that an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's file to be returned to the examiner who conducted the December 2015 VA examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion.  (The need for an additional physical examination should be determined by the examiner.)  

Based on the review of the record, to include the December 2015 VA examination report, the examiner is asked to specifically address the following:

Did the Veteran have the currently diagnosed macular degeneration disability prior to his entry into military service in June 1966?

If so, is the evidence clear and unmistakable (undebatable) that such a disorder existed prior to service? (Identify such clear and unmistakable evidence or medical principle that makes it so.)  Please provide a description of the symptoms associated with the disability, and discuss whether these symptoms were present, or had manifested at, or close in time, to the Veteran's enlistment.  Also, provide an opinion as to whether the evidence is clear and unmistakable (undebatable) that the pre-macular degeneration did not undergo a permanent increase in severity during the Veteran's period of service.  If there was a permanent increase state whether the evidence is clear and unmistakable (undebatable) that permanent increase in severity during service was due to the natural progress of the condition.  

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

